DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112(f)
NOTE: Because the "means plus function" limitation of claims 16 and 20 meet the 3-prong analysis set forth in MPEP 2181, claims 16 and 20 are being treated under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0180414; “Lee”; reference of record).
Regarding claim 1, Lee teaches an apparatus (Figure 2) comprising:
multi-mode oscillation circuitry (circuitry shown in figure 2) configured to selectively be in a first configuration or a second configuration, the multi-mode oscillation circuitry comprising:
a resonator (L1, C1);

an active state based on the first configuration (D<1>=D<2>=1, D<m>=0); and 
an inactive state based on the second configuration (D<1>=D<2>=0, D<m>=1); and 
a second oscillator (310m, 310m-1) coupled to the resonator, the second oscillator configured to selectively be in:
the inactive state based on the first configuration (D<1>=D<2>=1, D<m>=0); and 
the active state based on the second configuration (D<1>=D<2>=0, D<m>=1); and 
a step-control circuit (circuitry not shown, but providing digital control signal D) coupled to the multi-mode oscillation circuitry, the step-control circuit configured to:
cause the first oscillator (310a, 310b) to switch from the inactive state (310a, 310b disabled) to the active state (310a, 310b enabled); and
incrementally increase a first gain of the first oscillator (310a, 310b) based on the first oscillator being in the active state to enable the multi-mode oscillation circuitry to transition from the second configuration to the first configuration (The incremental change in Lee is the enabling of transconductance control units 310a and 310b one at a time.).


the first oscillator (310a, 310b) comprises a first amplification circuit coupled to the first resonator node and the second resonator node; and
the second oscillator (310m) comprises a second amplification circuit coupled to the first resonator node and the second resonator node;
wherein: the step-control circuit is configured to incrementally increase the first gain of the first oscillator in two or more steps (1: Enable only 310a. 2: Enable 310a and 310b.); and
the second oscillator (310m) is configured to be in the active state while the step-control circuit incrementally increases the first gain of the first oscillator (310a, 310b);
wherein the step-control circuit is configured to: incrementally increase the first gain of the first oscillator (310a, 310b) to a target gain (Adjusting D<1>, D<2>); and
cause the second oscillator (310m) to switch from the active state to the inactive state (change D<m> from 1 to 0) responsive to the first gain of the first oscillator (310a, 310b) being at the target gain;
wherein: the step-control circuit is configured to incrementally decrease a second gain of the second oscillator prior to causing the second oscillator to switch from the active state to the inactive state (The incremental change in Lee is the disabling of transconductance control units 310m and 310m-1 one at a time.).
As for claims 6-11, Lee teaches wherein: the step-control circuit is configured to: cause the second oscillator to switch from the inactive state to the active state (Using control signals D<m> and D<m-1>); and

the first oscillator (310a, 310b) is configured to be in the active state while the step-control circuit incrementally increases the second gain of the second oscillator (310m, 310m-1);
wherein: the first oscillator is configured to generate a first oscillation signal responsive to being in the active state (By enabling 310a, 310b);
the step-control circuit is configured to incrementally increase a first peak-to-peak voltage of the first oscillation signal to enable the multi-mode oscillation circuitry to transition from the second configuration to the first configuration (The incremental change in Lee is the enabling of transconductance control units 310a and 310b one at a time);
the second oscillator is configured to generate a second oscillation signal responsive to being in the active state (By enabling 310m, 310m-1); and
the step-control circuit is configured to incrementally increase a second peak-to-peak voltage of the second oscillation signal to enable the multi-mode oscillation circuitry to transition from the first configuration to the second configuration (The incremental change in Lee is the enabling of transconductance control units 310m and 310m-1 one at a time);

wherein: the first oscillator comprises a voltage-mode oscillator (310a-310b adjust their output voltage according to D<1>, D<2>); and 
the second oscillator comprises a current-mode oscillator (The current through 310m changes according to D<m>);
wherein: the voltage-mode oscillator (See embodiment of figure 8) comprises:
an amplification circuit (MP5, MP6, MP15, MP16, MP25, MP26, MN4, MN5, MN14, MN15, MN24, MN25) comprising multiple amplifier branches; and 
a power circuit (MP4, MP14, MP24, MN6, MN16, MN26) coupled to the amplification circuit, the power circuit comprising:
first switches (MP4, MP14, MP24) respectively coupled between the multiple amplifier branches and a supply voltage; and
second switches (MN6, MN16, MN26) respectively coupled between the multiple amplifier branches and a ground,
the power circuit configured to connect different quantities of the multiple amplifier branches together in parallel via the first switches and the second switches (According to digital control signals D); and
the step-control circuit is configured to generate a step-control signal that incrementally increases a quantity of the multiple amplifier branches that are connected together in parallel via the power circuit to incrementally increase the first gain of the 
wherein: the current-mode oscillator comprises:
a variable current source (MNm3, MNm-1 3) configured to generate a bias current; and 
an amplification circuit (MNm1, MNm2, MNm-1 1, MNm-1 2) coupled to the variable current source; and 
the step-control circuit is configured to generate a step-control signal that incrementally increases an amplitude of the bias current to incrementally increase the second gain of the current-mode oscillator (The incremental change in Lee is the enabling of transconductance control units 310m and 310m -1 one at a time).
Regarding claims 12-15, Lee teaches a wireless transceiver; and a clock generator comprising an output node, the multi-mode oscillation circuitry, and the step-control circuit, the output node coupled to the wireless transceiver, the clock generator configured to generate a clock signal at the output node (See embodiments described in para. [0004]);
wherein: the wireless transceiver is configured to selectively operate in a first operational mode or a second operational mode, the first operational mode having a first target phase-noise level that is lower than a second target phase-noise level of the second operational mode; the first oscillator is configured to consume a first amount of power to generate a first oscillation signal having a first amount of phase noise; the second oscillator is configured to consume a second amount of power to generate a second oscillation signal having a second amount of phase noise, the second amount of 
a display screen; and a processor operably coupled to the display screen and the wireless transceiver, the processor configured to present one or more graphical images on the display screen based on signals communicated by the wireless transceiver using the clock signal (See para. [0004]);
wherein: the clock generator further comprises a synchronizer coupled between the output node and the step-control circuit, the synchronizer configured to: generate a timing signal that causes the step-control circuit to increase the first gain of the first oscillator at a time that occurs between two zero-crossings of the clock signal, the time associated with a peak or a valley of the clock signal (Because the moments of zero-crossings of an oscillating signal are such a small portion of the overall period of the oscillating signal, at least some of the changes in gain will occur during time between the zero-crossings.).


multi-mode oscillation circuitry (circuitry shown in figure 2) configured to selectively be in a first configuration or a second configuration, the multi-mode oscillation circuitry comprising:
a resonator (L1, C1);
a first oscillator (310a, 310b) coupled to the resonator, the first oscillator configured to selectively be in:
an active state based on the first configuration (D<1>=D<2>=1, D<m>=0); and 
an inactive state based on the second configuration (D<1>=D<2>=0, D<m>=1); and 
a second oscillator (310m) coupled to the resonator, the second oscillator configured to selectively be in:
the inactive state based on the first configuration (D<1>=D<2>=1, D<m>=0); and 
the active state based on the second configuration (D<1>=D<2>=0, D<m>=1); and
stepping means (circuitry not shown, but providing digital control signal D) for causing the first oscillator (310a, 310b) to switch from the inactive state (310a, 310b disabled) to the active state (310a, 310b enabled) and incrementally increasing a first gain of the first oscillator (310a, 310b) to enable the multi-mode oscillation circuitry to transition from the second configuration to the first configuration (The incremental 
As for claims 17-22, Lee teaches wherein: the stepping means is configured to incrementally increase the first gain of the first oscillator in two or more steps (1: Enable only 310a. 2: Enable 310a and 310b.); and
the second oscillator (310m) is configured to be in the active state while the stepping means incrementally increases the first gain of the first oscillator (310a, 310b);
wherein the stepping means is configured to: incrementally increase the first gain of the first oscillator (310a, 310b) to a target gain (Adjusting D<1>, D<2>); and
cause the second oscillator (310m) to switch from the active state to the inactive state (change D<m> from 1 to 0) responsive to the first gain of the first oscillator (310a, 310b) being at the target gain;
incrementally decrease a second gain of the second oscillator prior to causing the second oscillator to switch from the active state to the inactive state (The incremental change in Lee is the disabling of transconductance control units 310m and 310m-1 one at a time.);
wherein: the stepping means comprises digital means for generating a step-control signal that controls the first gain of the first oscillator (See digital control signal D);
wherein: the first oscillator (See embodiment of figure 8) comprises:
an amplification circuit (MP5, MP6, MP15, MP16, MP25, MP26, MN4, MN5, MN14, MN15, MN24, MN25) comprising multiple amplifier branches; and 

first switches (MP4, MP14, MP24) respectively coupled between the multiple amplifier branches and a supply voltage; and
second switches (MN6, MN16, MN26) respectively coupled between the multiple amplifier branches and a ground,
the power circuit configured to connect different quantities of the multiple amplifier branches together in parallel via the first switches and the second switches (According to digital control signals D);
the step-control signal comprises discrete voltages (D<>) that respectively control states of the first switches and the second switches; and
the digital means is configured to incrementally increase a quantity of the multiple amplifier branches that are connected together in parallel via the step-control signal to incrementally increase the first gain of the first oscillator (The incremental change in Lee is the enabling of transconductance control units 330a and 330b one at a time);
wherein: the first oscillator (310a, 310b) comprises:
a variable current source (MN13, MN23) configured to generate a bias current; and 
an amplification circuit (MN11, MN12, MN21, MN22) coupled to the variable current source; 
the step-control circuit controls an amplitude of the bias current (by controlling signals D); and 

As for claim 23, Lee teaches a method for operating multi-mode oscillation circuitry (Figure 2) with stepping control, the method comprising:
generating a clock signal using a resonator (L1, C1) of the multi-mode oscillation circuitry, the multi-mode oscillation circuitry comprising a first oscillator (310a, 310b) and a second oscillator (310m) that are coupled to the resonator;
operating the multi-mode oscillation circuitry in a first configuration (D<1>=D<2>=1, D<m>=0) comprising the first oscillator being in an active state and the second oscillator being in an inactive state to enable the resonator to generate the clock signal;
operating the multi-mode oscillation circuitry in a second configuration (D<1>=D<2>=0, D<m>=1) comprising the first oscillator being in the inactive state and the second oscillator being in the active state to enable the resonator to generate the clock signal; and 
transitioning from the operating of the multi-mode oscillation circuitry in the second configuration to the operating of the multi-mode oscillation circuitry in the first configuration by incrementally increasing a first gain of the first oscillator while the second oscillator is in the active state (The incremental change in Lee is the enabling of transconductance control units 310a and 310b one at a time).

wherein: the transitioning from the operating of the multi-mode oscillation circuitry in the second configuration to the operating of the multi-mode oscillation circuitry in the first configuration comprises: incrementally decreasing a second gain of the second oscillator prior to causing the second oscillator to switch from the active state to the inactive state (The incremental change in Lee is the disabling of transconductance control units 310m and 310m-1 one at a time.);
transitioning from the operating of the multi-mode oscillation circuitry in the first configuration to the operating of the multi-mode oscillation circuitry in the second configuration by incrementally increasing a second gain of the second oscillator (The incremental change in Lee is the enabling of transconductance control units 310m and 310m-1 one at a time);
wherein: the operating of the multi-mode oscillation circuitry in the first configuration comprises:
generating a first oscillation signal via the first oscillator (310a, 310b); and 
generating the clock signal based on the first oscillation signal (from 310a, 310b); 

generating a second oscillation signal via the second oscillator (310m); and 
generating the clock signal based on the second oscillation signal (from 310m); and
the transitioning from the operating of the multi-mode oscillation circuitry in the second configuration to the operating of the multi-mode oscillation circuitry in the first configuration comprises:
generating the first oscillation signal via the first oscillator (310a, 310b); 
generating the second oscillation signal via the second oscillator (310m); and 
generating the clock signal based on both the first oscillation signal (from 310a, 310b) and the second oscillation signal (from 310m).
Regarding claim 28, Lee teaches an apparatus (Figure 2) comprising: 
a clock generator (para. [0004]) comprising:
multi-mode oscillation circuitry (circuitry shown in figure 2) comprising: 
a resonator (L1, C1);
a first oscillator (310a, 310b) coupled to the resonator, the first oscillator configured to selectively be in an active state (D<1>=D<2>=1) or an inactive state (D<1>=D<2>=0); and 
a second oscillator (310m, 310m-1) coupled to the resonator, the second oscillator configured to selectively be in the active state (D<m>= D<m-
a first step driver (providing D<1>, D<2>) coupled to the first oscillator and configured to incrementally adjust a first gain of the first oscillator while the second oscillator is in the active state (The incremental change in Lee is the enabling of transconductance control units 310a and 310b one at a time); and
a second step driver (providing D<m>, D<m-1) coupled to the second oscillator and configured to incrementally adjust a second gain of the second oscillator while the first oscillator is in the active state (The incremental change in Lee is the enabling of transconductance control units 310m and 310m-1 one at a time).
As for claims 29 and 30, Lee teaches wherein the clock generator comprises a synchronizer coupled between the multi-mode oscillation circuitry and the step-control circuit, the synchronizer configured to control times at which the first step driver adjusts the first gain and the second step driver adjusts the second gain (There is inherently timing of the digital control signals D. The control circuitry that provides digital control signals D is the claimed synchronizer.);
wherein: the first oscillator comprises a voltage-mode oscillator (310a-310b adjust their output voltage according to D<1>, D<2>); and 
the second oscillator comprises a current-mode oscillator (The current through 310m changes according to D<m>).


Conclusion
The prior art made of record and not relied upon teaches multi-mode, resonator-based oscillators including gain control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 11, 2021